PER CURIAM.
These six cases which were consolidated for all purposes by order of Court came to be heard on petitions for review of six orders of the Federal Power Commission and were argued by counsel. Upon consideration whereof, and of the briefs filed by the parties, it is
Ordered and adjudged by this Court that the petitions for review in these cases be, and they are hereby, dismissed on the authority of Humble Oil & Refining Co. v. Federal Power Commission, 5 Cir., 236 F.2d 819, certiorari denied, 352 U.S. 967, 77 S.Ct. 354, 1 L.Ed.2d 321.
Dismissed.